DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed July 12, 2022, has been received.  The amendment of claims 1-10 and 20; cancellation of claim 11, is acknowledged.  Claims 12-19 remain withdrawn.  Applicant’s amendments directed to the previous §112 rejections are acknowledged. Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sensor is not mounted behind an IR window; user accesible) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The amendment directed to the renaming of the infrared window as an “infrared inspection window” is directed to an intended use of the mirror (for inspection) which does not appear to require any additional structure or other requirement.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO/1995035643A1 (“Arroubi”, google translation provided).
Claim 1
Arroubi discloses an infrared inspection window mountable thermal infrared sensor, the device comprising: a mountable thermal imaging sensor (infrared sensor 7); a mount (mount 8); the mount fixing the thermal imaging sensor to an infrared inspection window (Fig. 1, window 11); one or more monitoring systems (page 2, third paragraph, thermal drift monitored and corrected); 10the thermal imaging sensor connected to the mount for fixing the thermal imaging sensor to an infrared inspection window (Fig. 1, IR sensor 7 mounted to inspection window 11 by mount 8); and the thermal imaging sensor making thermal temperature data available over industrial protocols to one or more monitoring systems (page 2, third paragraph, thermal drift monitored and corrected).  

Claim 152
Arroubi discloses the device of claim 1, wherein the thermal imaging sensor connects onto an infrared inspection window of a piece of equipment via the mount (heating enclosure 2); the thermal imaging sensor performs continuous thermal monitoring of equipment; and wherein the equipment is provisioned with one or more infrared inspection windows (Fig. 1, IR sensor 7 mounted to inspection window 11 by mount 8).

Claim 203
Arroubi discloses the device of claim 1, further comprising an infrared inspection window mount kit, defining an infrared inspection window mount fitted onto an infrared inspection window (Figs. 1 and 2, IR sensor 7 mounted to inspection window 11 by moldable mount 8). 

Claim 4
Arroubi discloses the device of claim 3, wherein the infrared inspection window mount is an enclosure that fits onto an infrared inspection window (Fig. 1, IR sensor 7 mounted onto inspection window 11 by mount 8).  

Claim 5
Arroubi discloses the device of claim 3, wherein 5the infrared inspection window mount is an enclosure that fits around an infrared inspection window (Fig. 1, IR sensor 7 mounted around inspection window 11 by mount 8).   

Claim 6
Arroubi discloses the device of claim 3, wherein the infrared inspection window mount is an enclosure that fits over an infrared inspection window (Fig. 1, IR sensor 7 mounted over inspection window 11 by mount 8).  

Claim 7
Arroubi discloses the device of claim 3, wherein the infrared inspection window mount can be made out of any material or combination thereof (second page, second to last paragraph, any material including aluminum etc).  

Claim 8
Arroubi discloses the device of claim 3, wherein 15the mount can be attached to the infrared inspection window or enclosure surrounding the infrared inspection window (second page, second to last paragraph, can be molded in one piece).  

Claim 9
Arroubi discloses the device of claim 3, wherein the mount can fully or partially cover the infrared inspection window to be monitored. (Figs. 1 and 2, IR sensor 7 mounted over inspection window 11 by mount 8).  

Claim 10
Arroubi discloses the device of claim 3, wherein the mount can fully or partially cover the infrared inspection window to be monitored; or the mount can fully or partially cover a plurality of infrared inspection windows (Fig. 1, the mount 8 fully covers the window 11).  

Claim 20
Arroubi discloses the device of claim 3, wherein the mount can be a mount made specifically for one or more types of infrared inspection windows or a generic mount (applicant admitted prior art, mount is generic; mount 8 is molded for the window).  
Conclusion
Additional relevant art: U.S. Patent Pub. 2010/0020389 (“Schmidt”), U.S. Patent Pub. 2014/0218817 (“Gunell”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853